DETAILED ACTION
This Office action is in response to the application filed on March 10, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on March 10, 2020.  These drawings are accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIAO et al. (U.S. Pub. No. 2018/0069485 A1).

In re claim 1, HSIAO discloses a transformer (Fig. 13) comprising: 
a primary winding (104a, 104b) formed so as to be flat; 
a secondary winding (104c, 104d) formed so as to be flat; and 
a magnetic core (30’) including a column-shaped core that is inserted through the primary winding and the secondary winding, a first core (upper half of core 30’) that is connected to one end along a length direction of the column-shaped core (Para. 105), and a second core (lower half of core 30’) that is connected to another end along the length direction (Para. 105), 
wherein a wall surface on a side of the first core where the column-shaped core is positioned and a wall surface of the second core, which faces the wall surface of the first core, where the column-shaped core is positioned are formed so as to be parallel to each other (Fig. 13, Para. 105), and
 one of the primary winding and the secondary winding is fixed to the wall surface of the first core and the other of the primary winding and the secondary winding is fixed to the wall surface of the second core (Para. 0097-0105), and a distance (using spacers 108) between the primary winding and the secondary winding is set at a constant distance (Para. 104).

In re claim 2, HSIAO discloses (Figs. 21-22) wherein at least one out of the primary winding and the secondary winding is composed of a coil-shaped conductive pattern formed at a substrate (substrate 1210, Para. 0127-0129).

In re claim 5, HSIAO discloses (Figs. 21-22) further comprising a heat dissipator (metal sheets 1610 and 1630, Para. 0131-0132 and 0135).

In re claim 6, HSIAO discloses (Figs. 21-22) further comprising a heat dissipator (metal sheets 1610 and 1630, Para. 0131-0132 and 0135).

In re claim 9, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 1 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 10, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 2 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 13, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 5 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 14, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 6 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (U.S. Pub. No. 2018/0069485 A1) in view of Lai et al. (U.S. Pub. No. 2010/0207714 A1).

In re claim 3, HSIAO fails to disclose wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive that is thermally conductive.
Lai teaches (Fig. 2B) a transformer (2), wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive (24) that is thermally conductive (Para.0022-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of HSIAO wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive that is thermally conductive, as disclosed in Lai to provide heat-dissipating efficiency and reduced electromagnetic interference (Para. 0006).

In re claim 4, HSIAO fails to disclose wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive that is thermally conductive.
Lai teaches (Fig. 2B) a transformer (2), wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive (24) that is thermally conductive (Para.0022-0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transformer of HSIAO wherein the primary winding and the secondary winding are fixed to the corresponding wall surfaces by adhesion using an adhesive that is thermally conductive, as disclosed in Lai to provide heat-dissipating efficiency and reduced electromagnetic interference (Para. 0006).

In re claim 7, HSIAO discloses (Figs. 21-22) further comprising a heat dissipator (metal sheets 1610 and 1630, Para. 0131-0132 and 0135).

In re claim 8, HSIAO discloses (Figs. 21-22) further comprising a heat dissipator (metal sheets 1610 and 1630, Para. 0131-0132 and 0135).

In re claim 11, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 3 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 12, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 4 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 15, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 7 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

In re claim 16, HSIAO discloses a power supply (Figs. 1-2) comprising: the transformer according to claim 1 (See rejection of claim 8 above)), a switch (switching module 10) that intermittently applies a direct current (DC) input voltage to the primary winding (Para. 0033-0044); a secondary-side rectifying and smoothing circuit (410-410d) that is connected to the secondary winding, rectifies and smoothes an alternating current (AC) voltage generated in the secondary winding, and outputs a DC output voltage (Para. 0033-0044); and a controller (420) that controls operation of the switch based on the DC output voltage (Para. 0033-0044).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 17, the prior art of record fails to disclose or suggest “a fuse or breaker interposed on the pair of power supply lines; and a medical appliance that is connected downstream of the power supply and operates based on the DC output voltage from the power supply” in combination with other limitations of the claim. 

Regarding to claim 18, the prior art of record fails to disclose or suggest “a fuse or breaker interposed on the input line; and a medical appliance that is connected downstream of the power supply and operates based on the DC output voltage from the power supply” in combination with other limitations of the claim.

Regarding to claim 19, the prior art of record fails to disclose or suggest “a first fuse or first breaker interposed on one power supply line out of the pair of power supply lines; a second fuse or second breaker interposed on the input line connected via the input terminal to another power supply line out of the pair of power supply lines; and a medical appliance that is connected downstream of the power supply and operates based on the DC output voltage from the power supply” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838